Citation Nr: 9922268	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  95-22 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Evidence received since an unappealed May 1993 rating 
decision denying service connection for PTSD is new and 
provides a more complete picture of the veteran's wartime 
duties.

2.  During service the veteran did not engage in combat with 
the enemy.  

3.  There is no credible supporting evidence that he 
experienced an in-service stressor upon which a diagnosis of 
PTSD has been made.  


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that his currently diagnosed PTSD is 
related to stressors which occurred during his active service 
in Vietnam.  The veteran's claim for service connection for 
PTSD was previously denied in unappealed rating decisions, 
most recently in March 1993.  In a June 1995 rating decision, 
the RO implicitly reopened the veteran's claim on the basis 
that new and material evidence had been submitted, but 
confirmed the prior denial on the merits.  The Board must 
make its own determination as to whether new and material 
evidence has been presented to reopen the claim.  See Barnett 
v. Brown, 83 F.3d 1380 (1996).  

The Board concurs that some of the evidence submitted 
subsequent to the March 1993 RO decision, including a 
February 1995 VA examination and correspondence from the 
National Archives, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  38 C.F.R. § 3.156(a) 1998; Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  It remains for consideration 
whether the claim is well grounded and may be evaluated on 
the merits.  See Winters v. West, 12 Vet. App. 203 (1999) and 
Elkins v. West, 12 Vet. App. 209 (1999).  

Generally, the law provides that a veteran is entitled to 
service connection for a disability resulting from disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  To establish 
service connection for PTSD, a veteran must present medical 
evidence establishing a clear diagnosis of PTSD; credible, 
supporting evidence that a claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between the veteran's current symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

A claim for service connection for PTSD is well grounded 
where the veteran submits medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an inservice stressor, which in a PTSD case is 
the equivalent of inservice incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability.  Gaines v. West, 11 Vet. App. 353 (1998).  
In this case, the veteran's claim for service connection for 
PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The Board also finds that the duty to assist the veteran has 
been met.  38 U.S.C.A. § 5107(a).  Thus, the merits of the 
veteran's claim may be considered.  

The veteran has been diagnosed with PTSD, and VA examiners 
have opined that the veteran's PTSD is related to events in 
Vietnam.  Even though medically related to service, however, 
a PTSD diagnosis may be inadequate for compensation purposes 
unless based on a verified in-service stressor or stressors.  
West v. Brown, 7 Vet. App. 70, 77 (1994).  If a claimed 
stressor relates to combat, service department evidence that 
the veteran engaged in combat, or received certain personal 
awards normally associated with combat, will be accepted (in 
the absence of evidence to the contrary) as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If, however, the VA determines that the veteran 
did not engage in combat with the enemy, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, supra.

The veteran had active duty service in Vietnam from January 
1968 to January 1969.  There is no indication that he 
received any service department decorations for combat.  He 
served in the Navy.  He received the National Defense Service 
Medal, the Vietnam Campaign Medal and the Vietnam Service 
Medal with one bronze star authorized for the Vietnam 
Counteroffensive Campaign Phase III (from June 1, 1967, to 
January 29, 1968) and a bronze star for an unnamed campaigned 
commencing January 30, 1968.  The service personnel records 
do not indicate combat.  He completed a basic submarine 
course in June 1967, but was declared "environmentally 
unadaptable" for submarine duty in September 1967.  The 
Department of the Navy has reported that the veteran was 
assigned to APL-26, a unit under River Assault Flotilla ONE, 
Mobile Riverine Force (Task Force 117), from January 9, 1968 
to January 7, 1969.  These commands were awarded the 
Presidential Unit Citation and the Navy Unit Commendation for 
exceptionally meritorious and heroic service while engaged in 
armed conflict against community insurgent forces.  

The veteran's separation certificate shows that he was an 
Engineman 2d Class.  His military occupational specialty was 
essentially that of an engine mechanic.  The Board finds no 
objective evidence that the veteran personally "engaged in 
combat with the enemy."  Consequently, the Board must 
examine the veteran's account of the stressful incidents he 
reportedly experienced in light of other evidence of record 
for corroboration.  

Through his statements, examinations, and hearing testimony, 
the veteran has identified the following situations and 
events as stressors: a close friend's (R.B.) poncho caught in 
an engine fan, resulting in R.B.'s head being smashed into 
the engine block; seeing a fellow soldier hit a Vietnamese 
boy over the head with a rock; observed a U.S. ship "run 
over" a Vietnamese mother and a small boy in a canoe, and 
observed a doctor aiding the child as the child died; 
observed a fellow soldier being shot in the head by a new 
soldier receiving instruction in the operation of a machine 
gun; experiencing a situation where a young soldier under his 
supervision was shot; viewing bodies and placing them in body 
bags; witnessing a soldier bite the chin off another soldier, 
and watching the chin being kicked overboard; witnessing a 
soldier bite the nose off of a fellow soldier; being around 
soldiers who fell off a boat during beer parties, only to be 
washed up "on the curve" two or three days later; witnessing 
a Navy repair ship explode, resulting in over 20 causalities; 
and seeing a Vietnamese citizen cut up in a night club.  

The veteran testified at an August 1995 RO hearing and a 
March 1999 Travel Board hearing before the undersigned Board 
member.  He stated that while serving in Vietnam he worked on 
a "floating barge" that provided water and fuel to patrol 
ships.  His unit's headquarters were at Dong Tam.  The 
veteran stated that his ship took part in Riverine Task Force 
117.  

After a careful review of the evidence, the Board must 
conclude that no specific stressor has been verified by 
credible supporting evidence, and the veteran's claim for 
service connection therefore does not meet all of the 
requirements of 38 C.F.R. § 3.304(f).  Although the evidence 
shows that the veteran currently has a diagnosis of PTSD, and 
it appears that examiners have linked the condition to 
alleged in-service stressors, service connection also 
requires that there be credible supporting evidence showing 
that the claimed in-service stressors actually occurred.  

The veteran's service discharge documents show he had a non-
combat occupational specialty, and he received no decorations 
evincing combat exposure.  Even though he was assigned to a 
combat unit, there is no objective evidence that he had 
combat exposure.  The pertinent unit histories do show some 
hostile action with the enemy, but most of the information 
deals with areas of operations apart from the veteran's 
service area (i.e., his ship APL-26) and there is no 
confirmation of military casualties consistent with the 
veteran's recollections.  In sum, the Board finds that the 
veteran did not engage in combat.  

Where a veteran did not engage in combat, alleged stressors 
must be proven by official service records or other credible 
supporting evidence; his own statements and testimony will 
not suffice.  While the question of whether a proven stressor 
is sufficient to support a diagnosis of PTSD is a medical 
question, the question of whether an alleged stressor 
actually occurred is a question for VA adjudicators.  Cohen, 
supra; Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  

The veteran has no available official service records to 
support his allegations of in-service stressors.  Further, he 
has not provided sufficient details concerning names, dates, 
locations, etc., necessary for service department 
verification of his alleged service stressors.  For example, 
he has not provided the names of soldiers killed during the 
beer parties.  Most of the veteran's stressors deal with 
anecdotal stories concerning Vietnamese civilians and non-
combat situations involving fellow U.S. military personnel.  
Narratives from the unit histories do not corroborate the 
veteran's claimed stressors and the U.S. Army and Joint 
Services Environmental Support Group reported in May 1990 
that they were unable to verify the stressors listed in the 
veteran's claim.  The claims folder contains no other 
independent corroborating evidence, such as statements from 
fellow soldiers who may have witnessed specific events 
described by the veteran involving alleged stressors.  

As the veteran did not engage in combat, and there is no 
credible supporting evidence of an in-service stressor, 
service connection for PTSD is not warranted. The 
preponderance of the evidence is against the claim.  Thus the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	CHARLES E. HOGEBOOM	
	Member, Board of Veterans' Appeals



